                       Case 18-19441-EPK         Doc 537     Filed 02/05/19     Page 1 of 3




         ORDERED in the Southern District of Florida on February 5, 2019.




                                                                Erik P. Kimball, Judge
                                                                United States Bankruptcy Court
_____________________________________________________________________________

                                   UNITED STATES BANKRUPTCY COURT
                                    SOUTHERN DISTRICT OF FLORIDA
                                       WEST PALM BEACH DIVISION

        In re:

        160 Royal Palm, LLC,                                          Case No. 18-19441-EPK

              Debtor.                                                 Chapter 11
        ___________________________/

                 ORDER RESCHEDULING AUCTION, SALE, AND RELATED DEADLINES

                 THIS MATTER came before the Court for hearing on January 31, 2019 upon the Expedited

        Motion to Reschedule Auction, Related Deadlines, and Sale Hearing [ECF No. 526] (the

        “Motion”) filed by 160 Royal Palm, LLC (the “Debtor”).

                 For the reasons stated on the record, and being otherwise fully advised in the premises, it

        is ORDERED AND ADJUDGED that:

                 1.     The Motion [ECF No. 526] is GRANTED.

                 2.     The Auction and Sale Hearing scheduled for February 5, 2019 pursuant to this

        Court’s (a) Amended Order Granting Debtor’s Motion for the Entry of an Order (I) Approving

        Bid Procedures and Bid Protections in Connection with the Sale of Substantially All of Its Assets,



        {2234/000/00426432}
               Case 18-19441-EPK          Doc 537        Filed 02/05/19    Page 2 of 3



(II) Approving the Form and Manner of Notice and Sale, (III) Scheduling an Auction and Sale

Hearing and (IV) Approving the Sale of the Assets Free and Clear of Liens, Claims and

Encumbrances [ECF No. 273] (the “Bid Procedures Order”), and (b) Order Rescheduling Auction,

Sale, and Related Deadlines [ECF No. 520] is RESCHEDULED to March 8, 2019 at 10:00 a.m.

at the United States Bankruptcy Court, Room 801, Courtroom B, Flagler Waterview Building,

1515 N. Flagler Drive, West Palm Beach, Florida 33401, with the Sale Hearing1 to immediately

follow.

          3.    The January 21, 2019 5:00 p.m. Bid Deadline is extended to March 4, 2019 at 5:00

p.m.

          4.    Unless specifically modified herein, all other deadlines and provisions of the Bid

Procedures Order shall remain in full force and effect, and all other deadlines shall be calculated

from the continued dates above, as applicable. Nothing herein is intended to modify the terms of

that certain Asset Purchase Agreement between RREF II PALM HOUSE LLC and the Debtor, as

amended by paragraphs 10 and 11 of the original October 16, 2018 Bidding Procedures Order

[ECF No. 154] and the November 8, 2018 Amended Bid Procedures Order [ECF No. 273] or affect

the calculation of any dates or deadlines thereunder.

                                                   ###




1
 Unless otherwise set forth herein, all capitalized terms shall have the meaning ascribed to them in the
Motion.

{2234/000/00426432}                            2
                Case 18-19441-EPK        Doc 537     Filed 02/05/19     Page 3 of 3



Submitted by:

Eric Pendergraft
SHRAIBERG, LANDAU & PAGE, P.A.
Attorney for the Debtor
2385 NW Executive Center Drive, #300
Boca Raton, Florida 33431
Tel.: 561-443-0800
Facsimile: 561-998-0047
Email: ependergraft@slp.law

Eric Pendergraft is directed to serve copies of this Order upon all interested parties and to file a
certificate of service with the Court.




{2234/000/00426432}                          3
